Name: 84/548/EEC: Commission Decision of 7 November 1984 amending for the second time Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats, and repealing Decision 84/374/EEC concerning protective measures against foot-and-mouth disease in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-11-15

 Avis juridique important|31984D054884/548/EEC: Commission Decision of 7 November 1984 amending for the second time Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats, and repealing Decision 84/374/EEC concerning protective measures against foot-and-mouth disease in Greece Official Journal L 297 , 15/11/1984 P. 0044 - 0044*****COMMISSION DECISION of 7 November 1984 amending for the second time Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats, and repealing Decision 84/374/EEC concerning protective measures against foot-and-mouth disease in Greece (84/548/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 112 thereof, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/336/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 84/336/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas, in view of the existence in the prefecture of Evros of a buffer zone in which bovine animals, sheep and goats are vaccinated regularly against exotic foot-and-mouth disease, the Commission, by Decision 81/10/EEC (6), as amended by Decision 83/220/EEC (7), determined the regions from which Greece may not consign to other Member States any bovine animal or swine or any fresh meat from bovine animals, swine, sheep or goats; Whereas the Greek authorities have extended such vaccinations to a further commune and this commune should therefore be included in the relevant area; Whereas, moreover, as a result of the measures implemented in the centres of foot-and-mouth disease established in part of Greece, the disease has been eliminated, and all danger dispelled; whereas trade should therefore be restored as pursued in the past; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The third indent of Article 1 of Decision 81/10/EEC is hereby replaced by the following: '- on the south by the road Feres-Orestias but including the territory of the communes of Loutros, Monastiraki and Doriscos.' Article 2 Decision 84/374/EEC is hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No 177, 4. 7. 1984, p. 22. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 33, 5. 2. 1981, p. 31. (7) OJ No L 121, 7. 5. 1983, p. 28.